As filed with the Securities and Exchange Commission onFebruary 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Security Description Value $ Common Stocks - 99.7% Australia - 5.7% AMP LTD Australia and New Zealand Banking Group - ADR Sims Metal Management LTD - ADR Brazil - 2.7% Companhia Energetica de Minas Gerais - ADR Gafisa SA - ADR China - 2.4% 75 New Oriental Education and Technology Group Inc * 70 Sohu.com Inc * Denmark - 0.9% Vestas Wind Systems A/S * France - 7.5% Air Liquide - ADR Axa SA - ADR 50 Casino Guichard Perrachon SA Veolia Environnement - ADR Germany - 8.4% adidas AG Henkel AG and Company KGaA SAP AG - ADR 25 SMA Solar Technology AG 55 Vossloh AG Hong Kong - 2.3% Hang Seng Bank LTD - ADR Italy - 2.3% Tenaris SA - ADR Japan - 16.5% 85 DISCO Corporation 60 FANUC LTD Honda Motor Company, LTD - ADR Kubota Corporation - ADR NGK Insulators, LTD Nippon Electronic Glass Company, LTD Sony Corporation - ADR SYSMEX Corporation TERUMO Corporation 80 Toray Industries, Inc - ADR * Mexico - 2.8% America Movil SAB DE CV - ADR * Grupo Televisa SAB DE CV - ADR Netherlands - 6.1% ASML Holding NV - ADR Koninklijke Philips Electronics NV - ADR Unilever NV - ADR Norway - 1.9% Statoil ASA - ADR Republic of Korea - 1.5% SK Telecom Company LTD - ADR Singapore - 1.7% CapitaLand LTD Spain - 2.3% Abengoa SA Banco Santander SA - ADR Switzerland - 12.5% ABB LTD - ADR 30 Alcon, Inc Julius Baer Gruppe AG Novartis AG - ADR Roche Holding LTD - ADR 75 Sonova Holding AG Taiwan - 2.3% Taiwan Semiconductor Manufacturing Company, LTD - ADR Thailand - 2.0% Kasikornbank PCL United Kingdom - 17.9% Hansen Transmissions International NV * HSBC Holdings PLC - ADR Johnson Matthey PLC - ADR Pearson PLC - ADR Scottish & Southern Energy PLC - ADR Smith & Nephew PLC - ADR Standard Chartered PLC Subsea 7 SA - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $509,210) Short Term Investment - 96.6% Fidelity Money Market Portfolio - 0.21% (1) Total Short Term Investment (Cost $493,314) Total Investments - 196.3% (Cost $1,002,524) Liabilities in Excess of Other Assets - (96.3)% ) NET ASSETS - 100.0% $ * Non-income producing security (1) Seven-day yield as of December 31, 2010 ADR - American Depository Receipt Summary of Fair Value Disclosure (Unaudited) December 31, 2010 The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2010: Valuation Inputs Boston Common International Fund * Level 1 Common Stocks $ 509,115 Short Term Investments Total Level 1 Level 2 - Level 3 - Total * See the Schedule of Investments for the investments detailed by country. Since the Funds do not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/Eric W. Falkeis Eric W. Falkeis, President DateFebruary 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis, President Date February 27, 2011 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date February 28, 2011 * Print the name and title of each signing officer under his or her signature.
